     Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1423 Page 1 of 20



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                        SOUTHERN DISTRICT OF CALIFORNIA
9
10     SARAH ANNE P.,                            Case No.: 20cv1029-MMA-MDD
11                                  Plaintiff,
                                                 REPORT AND
12     v.                                        RECOMMENDATION GRANTING
                                                 PLAINTIFF'S MERITS BRIEF
13     ANDREW SAUL, Commissioner of
       Social Security
14                                               [ECF No. 13]
                                 Defendant.
15
16
17          This Report and Recommendation is submitted to United States
18     District Judge Michael M. Anello pursuant to 28 U.S.C. § 636(b)(1) and Local
19     Civil Rule 72.1(c) of the United States District Court for the Southern
20     District of California.
21          Sarah Anne P. (“Plaintiff”) filed this action pursuant to 42 U.S.C.
22     § 405(g) for judicial review of the final administrative decision of the
23     Commissioner of the Social Security Administration (“Commissioner”)
24     denying Plaintiff’s application for a period of disability and disability
25     insurance benefits under Title II of the Social Security Act (“Act”). (AR at 20-
26
27

                                                 1
                                                                         20cv1029-MMA-MDD
     Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1424 Page 2 of 20



1      34, 305-06).1 For the reasons expressed herein, the Court RECOMMENDS
2      Plaintiff’s Merits Brief be GRANTED and the case be REMANDED for
3      further proceedings.
4            I.    BACKGROUND
5            Plaintiff was born January 14, 1969. (AR at 305). At the time of
6      Plaintiff’s alleged disability onset date of September 13, 2014, Plaintiff was
7      45 years old which categorized her as a younger person. 20 C.F.R. §
8      404.1563. (AR at 33). Plaintiff was 50 years old, categorizing her as a person
9      closely approaching advanced age, at the time of the ALJ’s decision on May
10     10, 2019. (Id.).
11           A.    Procedural History
12           On August 12, 2015, Plaintiff protectively filed an application for a
13     period of disability and disability insurance benefits under Title II of the Act,
14     alleging a disability beginning on September 13, 2014. (AR at 305-06). After
15     her application was denied initially and upon reconsideration, Plaintiff
16     requested an administrative hearing before an administrative law judge
17     (“ALJ”). (AR at 20). Administrative hearings were held on August 8, 2018
18     and March 7, 2019. (AR at 41-137). Plaintiff appeared and was represented
19     by an attorney. (Id.). Testimony was taken from Plaintiff and Connie
20     Guillory, an impartial vocational expert (“VE”). (Id.). On May 10, 2019, the
21     ALJ issued a decision denying Plaintiff’s claim for a period of disability and
22     disability insurance benefits. (AR at 20-34).
23           On June 17, 2019, Plaintiff sought review with the Appeals Council.
24     (See AR at 15). On April 6, 2020, the Appeals Council denied Plaintiff’s
25
26
       1“AR” refers to the Certified Administrative Record filed on November 10, 2020. (ECF No.
27     11).

                                                  2
                                                                             20cv1029-MMA-MDD
     Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1425 Page 3 of 20



1      request for review and declared the ALJ’s decision to be the final decision of
2      the Commissioner in Plaintiff’s case. (AR at 1). This timely civil action
3      followed.
4            II.   DISCUSSION
5            A.    Legal Standard
6            Sections 405(g) and 1383(c)(3) of the Social Security Act allow
7      unsuccessful applicants to seek judicial review of a final agency decision of
8      the Commissioner. 42 U.S.C. §§ 405(g), 1383(c)(3). The scope of judicial
9      review is limited in that a denial of benefits will not be disturbed if it is
10     supported by substantial evidence and contains no legal error. Id.; see also
11     Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1993 (9th Cir. 2004).
12           Substantial evidence “is a ‘term of art’ used throughout administrative
13     law to describe how courts are to review agency factfinding.” Biestek v.
14     Berryhill, 139 S. Ct. 1148, 1154 (2019). Courts look “to an existing
15     administrative record and ask[] whether it contains ‘sufficien[t] evidence’ to
16     support the agency’s factual determinations.” Id. “[T]he threshold for such
17     evidentiary sufficiency is not high. Substantial evidence, [the Supreme
18     Court] has said, is ‘more than a mere scintilla.’ It means—and only means—
19     ‘such relevant evidence as a reasonable mind might accept as adequate to
20     support a conclusion.” Id. The Ninth Circuit explains that substantial
21     evidence is “more than a mere scintilla but may be less than a
22     preponderance.” Molina v. Astrue, 674 F.3d 1104, 1110-11 (9th Cir. 2012)
23     (quotation marks and citations omitted), superseded by regulation on other
24     grounds.
25           An ALJ’s decision is reversed only if it “was not supported by
26     substantial evidence in the record as a whole or if the ALJ applied the wrong
27     legal standard.” Id. “To determine whether substantial evidence supports

                                                3
                                                                          20cv1029-MMA-MDD
     Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1426 Page 4 of 20



1      the ALJ’s determination, [the Court] must assess the entire record, weighing
2      the evidence both supporting and detracting from the agency’s conclusion.”
3      Ahearn v. Saul, No. 3:18-cv-05699-MLP, 2021 U.S. App. LEXIS 4472, at *5
4      (9th Cir. Feb. 17, 2021) (citing Mayes v. Massanari, 276 F.3d 453, 459 (9th
5      Cir. 2001)). The Court “may not reweigh the evidence or substitute [it’s]
6      judgment for that of the ALJ.” Id. “The ALJ is responsible for determining
7      credibility, resolving conflicts in medical testimony, and for resolving
8      ambiguities.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). “When
9      the evidence can rationally be interpreted in more than one way, the court
10     must uphold the [ALJ’s] decision.” Mayes, 276 F.3d at 459.
11              Section 405(g) permits a court to enter a judgment affirming, modifying
12     or reversing the Commissioner’s decision. 42 U.S.C. § 405(g). The reviewing
13     court may also remand the matter to the Social Security Administration for
14     further proceedings. Id.
15              B.   Summary of the ALJ’s Findings
16              In rendering his decision, the ALJ followed the Commissioner’s five-step
17     sequential evaluation process. See C.F.R. § 404.1520. At step one, the ALJ
18     found that Plaintiff had not engaged in substantial gainful activity since
19     September 13, 2014. (AR at 23).
20              At step two, the ALJ found that Plaintiff had the following severe
21     impairments: fibromyalgia, asthma, major depressive disorder, anxiety
22     disorder, dissociative disorder, and post-traumatic stress disorder (“PTSD”).
23     (Id.).
24              At step three, the ALJ found that Plaintiff did not have an impairment
25     or combination of impairments that met or medically equaled one of the
26     impairments listed in the Commissioner’s Listing of Impairments. (AR at 24)
27     (citing 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d),

                                                 4
                                                                         20cv1029-MMA-MDD
     Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1427 Page 5 of 20



1      404.1525 and 404.1526)).
2           Next, after considering the entire record, the ALJ determined that
3      Plaintiff had the residual functional capacity (“RFC”) to perform light work
4      with the following limitations:
5           The claimant can occasionally climb ramps or stairs and never
            climb ladders, ropes, or scaffolds. The claimant can occasionally
6           balance, stoop, kneel, crouch, or crawl. The claimant must avoid all
7           exposure to dust, odors, fumes or other pulmonary irritants, and
            should not work at unprotected heights or around dangerous
8           machinery. The claimant must be afforded leeway to shift position
9           between standing and sitting (to alleviate discomfort), once or twice
            each morning and afternoon, while remaining on task. The
10          claimant is limited to work involving simple and detailed, but not
11          complex, tasks or decisions.
12     (AR at 25-26).
13          The ALJ said that his RFC assessment was based on all the evidence
14     and the extent to which Plaintiff’s symptoms can reasonably be accepted as
15     consistent with the objective medical evidence and other evidence. (AR at
16     26). The ALJ also stated that he considered the opinion evidence in
17     accordance with the requirements of 20 C.F.R. 404.1527. (Id.).
18          The ALJ then proceeded to step four of the sequential evaluation
19     process. He found Plaintiff was unable to perform her past relevant work.
20     (AR at 32). For the purposes of his step five determination, the ALJ accepted
21     the testimony of VE Connie Guillory. The ALJ determined that Plaintiff
22     could perform jobs identified by the VE which exist in significant numbers in
23     the national economy. For example, information clerk (DOT 237.367-022);
24     referral/information aide (DOT 237.637-042); and teacher assistant (DOT
25     249.367-074). (AR at 34).
26          C.    Issues in Dispute
27          The issues in dispute in this case are: (1) whether the ALJ properly

                                              5
                                                                      20cv1029-MMA-MDD
     Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1428 Page 6 of 20



1      rejected Dr. Middleton’s opinion regarding physical functioning; and (2)
2      whether the ALJ properly rejected Plaintiff’s statements concerning pain,
3      symptoms, and level of limitation. (ECF No. 13).
4           1.    Dr. Middleton
5           Plaintiff argues the ALJ erred in according treating physician, Gregory
6      David Middleton, M.D., “some weight.” (ECF No. 13 at 5-10). Dr. Middleton
7      opined that Plaintiff was disabled and could not work. (AR at 1235, 1252).
8      Conversely, the ALJ gave significant weight to consultative examiner, Amy
9      Kanner, M.D.’s opinion that Plaintiff “could perform light work with
10     standing/walking for six hours and sitting for six hours in an eight-hour
11     workday,” “could occasionally bend, stoop, or crouch and never crawl or climb
12     ropes, ladders or scaffolds,” and “should avoid exposure to potentially
13     irritating fumes.” (AR at 30-31).
14          Dr. Middleton provided two letters in support of his opinion. On August
15     13, 2018, Dr. Middleton stated that Plaintiff has a “very severe case of
16     fibromyalgia” and that her “severe pain has limited her ability to function
17     and exercise.” (AR at 1235). He opined that “her symptoms are certainly
18     enough to qualify for disability.” (Id.). Dr. Middleton declined to fill out an
19     RFC form because he did “not have any objective medical testing or
20     information to be able to decide how much weight a person can lift, or how
21     long they can sit and stand.” (Id.). He explained that if he did fill out such a
22     form, he would merely be reiterating what Plaintiff told him. (Id.).
23     Nonetheless, he concluded that Plaintiff would [not] be able to function at a
24     normal job whether it be sitting or standing for an 8 hour workday.” (Id.).
25          On February 6, 2019, Dr. Middleton wrote a letter to address Dr.
26     Kanner’s functional assessment of Plaintiff. (AR at 1252). He explained that
27     Dr. Kanner’s opinion was based, in part, on his first letter and not his

                                               6
                                                                        20cv1029-MMA-MDD
     Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1429 Page 7 of 20



1      treatment records. (Id.). Dr. Middleton also took issue with Dr. Kanner’s use
2      of tender points to diagnose fibromyalgia and lack of documentation beyond
3      the physical examination of Plaintiff to support her functional assessment.
4      (Id.).    Dr. Middleton then explained that his opinion that Plaintiff is
5      disabled “is based on years of experience treating fibromyalgia patients, as
6      well as years of seeing [Plaintiff] . . . and really fully understanding the
7      difficulties that she has faced, and the lack of response to multiple attempts
8      at treatment.” (Id.).
9               In social security cases, more weight should be given to the opinion of a
10     treating source than to the opinion of doctors who do not treat the plaintiff.
11     Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Where the treating doctor’s
12     opinion is contradicted by another doctor, as is the case here, it may be
13     rejected for specific and legitimate reasons supported by substantial evidence
14     in the record. Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983).
15              The ALJ rejected Dr. Middleton’s opinion because: (1) his opinion
16     overstates Plaintiff’s physical limitations and gives uncritical deference to
17     Plaintiff’s complaints; and (2) Dr. Middleton could not opine to specific
18     functional limitations due to a lack of objective medical testing. (AR at 31-
19     32).     The Ninth Circuit recognizes that fibromyalgia’s “symptoms are
20     entirely subjective. There are no laboratory tests for the presence or severity
21     of fibromyalgia.” Rollins v. Massanari, 261 F.3d 853, 855 (9th Cir. 2001); see
22     also Benecke v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004); Belanger v.
23     Berryhill, 685 F. App’x 596, 598 (2017). “In the context of a disease that is
24     diagnosed primarily through subjective self-reports, the fact that a treating
25     physician relied on subjective complaints is not itself a valid basis to reject
26     the physician’s opinion.” Belanger, 685 F. App’x at 598-99. However,
27     rejection of a treating physician’s opinion constitutes a specific and legitimate

                                                 7
                                                                          20cv1029-MMA-MDD
     Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1430 Page 8 of 20



1      reason when the opinion is premised on a plaintiff’s own subjective
2      complaints that the ALJ properly discredited. Fair v. Bowen, 885 F.2d 597,
3      605 (9th Cir. 1989).
4           As discussed in detail below, the ALJ did not properly discredit
5      Plaintiff’s subjective complaints regarding fibromyalgia. Further, it was
6      error to require objective medical testing because fibromyalgia is a disabling
7      impairment that lacks objective tests to conclusively confirm the disease. See
8      e.g., Benecke, 379 F.3d at 594 (holding that the ALJ erred by requiring
9      objective evidence for a disease that eludes such measurement). As such, the
10     ALJ did not provide specific and legitimate reasons for according less weight
11     to Dr. Middleton’s opinion than to Dr. Kanner’s opinion.
12          2.     The Intensity, Persistence, and Limiting Effects of
13     Plaintiff’s Symptoms and Level of Limitation Finding
14          The ALJ found that Plaintiff’s “statements concerning the intensity,
15     persistence and limiting effects of [her] symptoms are not entirely consistent
16     with the medical evidence and other evidence in the record” and do not
17     support a more restrictive RFC. (AR at 26-27). The ALJ did not find that
18     Plaintiff was malingering. (See id.). Where the ALJ does not find that the
19     plaintiff was malingering, the ALJ must provide “specific, clear, and
20     convincing reasons” for rejecting the plaintiff’s testimony, while identifying
21     the specific testimony the ALJ found “not to be credible” and explaining
22     “what evidence undermine[d]” the testimony. Treichler v. Comm’r of SSA,
23     775 F.3d 1090, 1102 (9th Cir. 2014) (internal quotation marks and citations
24     omitted).
25          a. Statements Inconsistent with Medical Records
26          In finding that Plaintiff’s statements about the intensity, persistence,
27     and limiting effects of her symptoms were inconsistent with the record, the

                                              8
                                                                       20cv1029-MMA-MDD
     Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1431 Page 9 of 20



1      ALJ specifically identified testimony regarding the severity of her symptoms
2      and identified portions of the medical record that undermined her testimony.
3      (See AR at 27-29). For the reasons discussed below, the Court concludes that
4      the ALJ’s decision to discredit Plaintiff’s symptom testimony as inconsistent
5      with the objective medical records is not supported by substantial evidence.
6                    1. Physical Impairments
7               With respect to Plaintiff’s fibromyalgia, the ALJ found inconsistencies
8      between the record and Plaintiff’s symptoms. For example, while Plaintiff
9      reported extreme pain due to fibromyalgia, examinations revealed normal
10     gait, normal extremity range of motion, and good range of motion of her
11     spine, hips, knees, and shoulders. (AR at 28). Moreover, the consultative
12     examiner noted that Plaintiff did not use an assistive device, had normal
13     motor strength and intact sensation in the upper and lower extremities.
14     (Id.).
15              Generally, inconsistency or contradiction with the medical record is
16     adequate to reject a plaintiff’s subjective testimony. See Carmickle v. Comm’r
17     SSA, 533 F.3d 1155, 1161 (9th Cir. 2008). However, the Ninth Circuit has
18     recognized that “‘there are no laboratory tests to confirm the diagnosis [of
19     fibromyalgia],’” and fibromyalgia “is diagnosed ‘entirely on the basis of the
20     patients’ reports of pain and other symptoms.’” Revels v. Berryhill, 874 F.3d
21     648, 656, 666 (9th Cir. 2017) (citations omitted). As such, “[i]n evaluating
22     whether a [plaintiff’s RFC] renders them disabled because of fibromyalgia,
23     the medical evidence must be construed in light of fibromyalgia’s unique
24     symptoms and diagnostic methods . . . . The failure to do so is error.” Id. at
25     662. The absence of objective clinical findings is not evidence of an
26     inconsistency with Plaintiff’s subjective complaints regarding fibromyalgia.
27     See Benecke v. Barnhart, 379 F.3d at 594 (“The ALJ erred by ‘effectively

                                                 9
                                                                         20cv1029-MMA-MDD
 Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1432 Page 10 of 20



1    require[ing] “objective” evidence for a disease that eludes such
2    measurement.’”). As such, the cited medical records—which lack affirmative
3    evidence of fibromyalgia—do not evince inconsistencies and do not provide a
4    clear and convincing reason for discounting Plaintiff’s testimony.
5         The ALJ also found that treatment for Plaintiff’s fibromyalgia is routine
6    and conservative. (AR at 28). He noted that Plaintiff found some relief for
7    fibromyalgia pain and fatigue throughout her treatment with the use of
8    Lyrica, ibuprofen, Marijuana, Tramadol, and vitamins. (Id.). “Any evaluation
9    of the aggressiveness of a treatment regime must take into account the
10   condition being treated.” Revels, 874 F.3d at 667. “Fibromyalgia’s cause is
11   unknown, there is no cure, and it is poorly-understood within much of the
12   medical community.” Benecke, 379 F.3d at 590. Fibromyalgia does not lend
13   itself to aggressive treatment and faulting a plaintiff for not obtaining
14   aggressive treatment is illogical. See Revels, 874 F.3d at 667; Benecke, 379
15   F.3d at 590. Further, the medical record illustrates that medication did not
16   consistently treat Plaintiff’s pain effectively. For example, Plaintiff
17   frequently adjusted her dosage of Lyrica and sometimes discontinued Lyrica
18   altogether based on it’s efficacy. (See AR at 850, 897, 941, 965-67, 1018-20,
19   1088-92, 1115, 1196).
20              2. Mental Impairments
21        Regarding Plaintiff’s mental impairments, the ALJ found “the
22   longitudinal treatment records” are inconsistent with her allegations because
23   her symptoms were “responsive to treatment.” (AR at 28-29). Plaintiff
24   reported feeling depressed due to her fibromyalgia and that she was
25   diagnosed with PTSD due to a history of rape with intrusive memories of the
26   incidents. (AR at 28). Plaintiff “endorsed insomnia, increased appetite,
27   decreased energy, trouble concentrating, and decreased interest in normal

                                             10
                                                                        20cv1029-MMA-MDD
 Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1433 Page 11 of 20



1    activities.” (AR at 28-29). Plaintiff also reported “feeling suicidal in the
2    past.” (AR at 29).
3         The ALJ noted that Plaintiff reported feeling better, and increased
4    energy, motivation, and activity with treatment. (AR at 29). Specifically, she
5    reported improved concentration, decreased anxiety symptoms, sleeping
6    better with medication, and improved mood with therapy. (Id.). Although
7    Plaintiff is diagnosed with dissociative disorder with symptoms of multiple
8    voices in her head, Plaintiff reported less interaction with those personalities
9    with treatment and remains able to focus. (Id.). The ALJ noted that
10   Plaintiff’s “functional status remains intact, with appropriate affect, oriented
11   and alert cognitive functioning, and interactive interpersonal skills.” (Id.).
12   The ALJ also noted that Plaintiff’s other examining and treating providers
13   indicated that Plaintiff was able to function within normal limits. (Id.).
14        When an ALJ considers a claimant’s mental health issues, “it is error to
15   reject a claimant’s testimony merely because symptoms wax and wane in the
16   course of treatment.” Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014).
17   Although “[c]ycles of improvement and debilitating symptoms are a common
18   occurrence . . . it is error for an ALJ to pick out a few isolated instances of
19   improvement over a period of months or years and to treat them as a basis
20   for concluding a claimant is capable of working.” Id.
21        After careful consideration of the objective medical records regarding
22   Plaintiff’s mental impairments, the Court finds that the ALJ’s decision to
23   discredit Plaintiff’s symptom testimony because she is responsive to
24   treatment is not supported by substantial evidence. Plaintiff’s symptoms
25   fluctuate between euthymic and depressed moods, which affected her sleep,
26   concentration, and other symptoms. Further, while there were a few therapy
27   sessions where Plaintiff interacted less with her multiple personalities, they

                                             11
                                                                       20cv1029-MMA-MDD
 Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1434 Page 12 of 20



1    were present and interactive in majority of her therapy sessions with Vicki
2    Grove, LMFT.
3         Plaintiff saw Michele Manker, LCSW from December 1, 2015 to
4    January 20, 2017. (AR at 1255-1287). She noted that Plaintiff’s impairments
5    were moderate to severe and that her anxiety and depression were high, but
6    her notes otherwise lack specificity and detail. (See AR at 1260-127).
7    Plaintiff was then treated by Feeby Wooden, PhD, from January 26, 2015 to
8    June 30, 2015. (AR at 463-518).
9         On January 26, 2015, Feeby Wooden, PhD, conducted a psychological
10   assessment on Plaintiff. (AR at 463-64). Plaintiff reported depression,
11   anxiety, low energy, decreased motivation, withdrawal, change in sleeping
12   patterns, poor concentration, and low self-esteem. (AR at 463). Dr. Wooden
13   found Plaintiff to be alert with good hygiene and appropriate body
14   movements, but also that she had “slumped posture, sad facial expression,”
15   was “submissive, teary, sad, [and] anxious.” (Id.).
16        In early February of 2015, Plaintiff reported feeling “motivated” and
17   explained that she got “herself to get out of ‘sweat pants’ for 3 days this
18   week.’” (AR at 473). By mid-February, Plaintiff reported a regression from
19   being triggered and thinking about her past sexual trauma. (AR at 474). In
20   late-February, Plaintiff reported “increased anxiety [and] over thinking about
21   if she can ever get a job with her fibromyalgia.” (AR at 475).
22        Plaintiff’s anxiety increased in March of 2015. Plaintiff complained of
23   anxiety over finances and worrying about “how she is going to take care of
24   herself after being denied social security.” (AR at 476). She also reported
25   decreased ability to sleep, which led to “ruminating over the past.” (AR at
26   477). When Plaintiff was able to sleep again, she slept for 20 hours. (Id.). In
27   mid-March Plaintiff appeared frustrated, angry, and resigned due to her

                                             12
                                                                      20cv1029-MMA-MDD
 Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1435 Page 13 of 20



1    disability and financial needs. (AR at 478). The following week, Plaintiff
2    was withdrawn and “cried hysterically during” the session. (AR at 479). She
3    complained of increased depression and flashbacks from sexual trauma. (Id.).
4          In April of 2015, Plaintiff “seemed better” and reported “increased
5    energy and relaxation.” (AR at 480, 484). She reported “feeling goo[d] and
6    empowered” and was “open and more positive.” (Id.). Plaintiff also indicated
7    that “increased physical activities” decreased her depression. (AR at 484).
8          Plaintiff’s mood continued to be positive through May 2015. (AR at 485-
9    87). In early June of 2015, Plaintiff reportedly was searching for a job as a
10   minister and taking a palliative care class. (AR at 488). But, on June 17,
11   2015, Plaintiff reported having a “hard week” and feeling “more lonely and
12   scared.” (AR at 489). She explained that she was “ruminating and stressing
13   over financials.” (Id.).   The following week, Plaintiff explained that she was
14   “emotional” and was “grieving and missing her father.” (AR at 490).
15         On July 8, 2015, Plaintiff reported “feeling better” and that a recent
16   visit with her family “helped stabilize her mood and that she was feeling
17   increased connection and less shame.” (AR at 491). On July 15, 2015,
18   Plaintiff’s mood was euthymic and her functional status was intact. (AR at
19   492). But, on July 22, 2015, Plaintiff’s mood was depressed, and she reported
20   lack of motivation and frustration. (AR at 494).
21         In early August of 2015, Plaintiff was anxious and frustrated. (AR at
22   496). The following week, Plaintiff was feeling “more hopeful.” (AR at 498).
23   By the end of August 2015, Plaintiff was feeling “empowered,” but struggled
24   with less intrusive flashbacks during the night. (AR at 499).
25         Plaintiff reported feeling better on September 2, 2015. (AR at 500).
26   Her mood was euthymic and she had decreased depression, anxiety, lack of
27   motivation, frustration, isolation, feelings of hopelessness/worthlessness, and

                                             13
                                                                     20cv1029-MMA-MDD
 Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1436 Page 14 of 20



1    loss of interest. (Id.). But, by mid-September Plaintiff’s mood was again
2    depressed and she had increased depression, anxiety, lack of motivation,
3    frustration, and loss of interest. (AR at 502). The following week, Plaintiff
4    was again euthymic. (AR at 504).
5         On November 3, 2015, Plaintiff felt “more depressed” and Dr. Wooden
6    added Methylfolic acid vitamin to help her antidepressants work better. (AR
7    at 508). On November 24, 2015, Plaintiff was “feeling better” and “going out
8    to the movies. (AR at 509). On December 1, 2015, however, Plaintiff was
9    “[f]eeling heavy hearted” and reported “wanting to cry but feeling unable to.”
10   (AR at 510). Dr. Wooden noted that Plaintiff “cried quite a bit during [the]
11   session.” (Id.). By her next appointment on December 15, 2015, Plaintiff was
12   feeling “empowered and positive.” (AR at 511).
13        Plaintiff Saw Vicki Grove, LMFT from May 9, 2017 to February 5, 2019.
14   (AR at 691-756, 1288-1324). On May 9, 2017, Plaintiff presented with “stress
15   of not working, being on disability, living with [mother], losing friendships,
16   weight loss, and wanting a sex life.” (AR at 756). Plaintiff’s mood was
17   euthymic and her mental status examination was normal. (Id.). Plaintiff
18   again presented with a euthymic mood on May 23, 2017. (AR at 754). But,
19   on May 30, 2017, Plaintiff was depressed and reported widespread pain, a
20   “terrifying” brain fog, and difficulty at social outings. (AR at 751). Plaintiff
21   felt broken and cried. (Id.).
22        On June 13, 2017, Plaintiff was excited about an upcoming trip to San
23   Francisco, but asked her therapist to help her with “waiting, living in the
24   moment, and not panicking over things she can’t control.” (AR at 749). The
25   following week, Plaintiff was depressed and tearful. (AR at 747). On July 25,
26   2017, Plaintiff was again “[e]uthymic” as she discussed her trip to San
27   Francisco. (AR at 745). She reported “emotion eating when anxious” and

                                             14
                                                                      20cv1029-MMA-MDD
 Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1437 Page 15 of 20



1    expressed an interest in learning how to avoid that. (Id.). The next six
2    therapy sessions show a fluctuation in Plaintiff’s mood. One week she was
3    anxious, the next euthymic, and the third she was anxious and depressed.
4    (AR at 739-43). Plaintiff reported being an “emotional wreck” during the
5    third week with increased anxiety. (AR at 739). On September 5, 2017—the
6    fourth week—Plaintiff was still anxious and reported flashbacks over the
7    past week. (AR at 737). The next week, she was euthymic. (AR at 735).
8    However, Plaintiff reported a “big cry” the prior Sunday and stated that she
9    “[h]asn’t showered since last Monday night—not sure why.” (Id.). On
10   September 19, 2017, Plaintiff was dysphoric. (AR at 733).
11           Plaintiff’s mood continued to fluctuate. On September 26, 2017,
12   Plaintiff was depressed and grieved “over [the] loss of everything.” (AR at
13   731). On October 10, 2017, Plaintiff was depressed and anxious. (AR at 729).
14   She reported flashbacks and poor sleep. (Id.). Plaintiff remained depressed
15   and anxious until December 19, 2017, reporting increased anxiety and a
16   “reprocessing” of a previous rape. (AR at 718-27). She discussed her
17   financial stressors and “[g]rief over never having children.” (AR at 718, 721,
18   725).
19           On January 9, 2018 and January 18, 2018, Plaintiff was euthymic and
20   reported an “improved mood and energy.” (AR at 714-16). Plaintiff returned
21   to an anxious mood on January 25, 2018. (AR at 712). She remained anxious
22   on February 1, 2018. (AR at 710). On February 8, 2018, Plaintiff was
23   depressed, anxious, and tired. (AR at 707). She “sobbed throughout” her
24   therapy session. (Id.). By the following week, Plaintiff’s mood fluctuated
25   again and she was euthymic. (AR at 705). Plaintiff was anxious by her next
26   session and complained of “[s]queezing anxiety in [her] throat.” (AR at 703).
27   Plaintiff remained anxious and depressed over the next two therapy sessions,

                                            15
                                                                     20cv1029-MMA-MDD
 Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1438 Page 16 of 20



1    returning to a euthymic mood on March 20, 2018. (AR at 697, 699, 701). On
2    March 29, 2018, Plaintiff was still euthymic and stated that she had no
3    “PTSD symptoms over [the] past week.” (AR at 695). However, on April 3,
4    2018, Plaintiff’s anxiety had returned. (AR at 693).
5         Plaintiff’s mood continued to fluctuate between depressed and anxious
6    and euthymic throughout the rest of 2018 and January of 2019, when
7    Plaintiff last saw Vicki Grove, LMFT. (AR at 1288-1324). Plaintiff’s mood
8    was more often depressed and anxious throughout this time.
9         During these therapy sessions, reference is made to Plaintiff’s multiple
10   personalities. For example, in March of 2018, Plaintiff thought “Little Sara
11   may be using candy as a way to cope with the fear of going to sleep.” (AR at
12   697); (see also AR at 699) (“Little Sara came forward and stated she was
13   afraid to sleep because when she sleeps he comes to get her.”). On April 3,
14   2018, Plaintiff “checked in with Little Sara about anxiety” and “Middle Sara”
15   was “angry and wanted to be left alone.” (AR at 693).
16        On August 21, 2018, Plaintiff explained that the “[g]irls are tired and
17   quiet,” but they returned the following week and remained constant until late
18   November of 2018. (AR at 1290-1309). For example, on October 2, 2018,
19   Plaintiff “explored thoughts and feeling regarding Kavanaugh case and how
20   it is triggering all the girls.” (AR at 1300). Later in October, “Midler” agreed
21   to address a belief that she has done really bad things and “Little and Anne
22   agreed to support her.” (AR at 1304). On November 27, 2018, Plaintiff was
23   “unable to access Little or Middler.” (AR at 1310). “The girls” returned at
24   her next session on December 4, 2018. (AR at 1312). In January of 2019,
25   Plaintiff talked about how the girls share her concerns over her dog and also
26   shared in her joy during a trip to Palm Springs. (AR at 1319). Although
27   Plaintiff sometimes reported less interaction with the personalities, she

                                            16
                                                                     20cv1029-MMA-MDD
 Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1439 Page 17 of 20



1    regularly interacted with them.
2         Plaintiff’s functional status was listed as intact during her therapy
3    sessions, but the progress notes themselves show that Plaintiff’s mood waxed
4    and waned and that she consistently interacted with her multiple
5    personalities, even with treatment. As such, the ALJ’s decision to discredit
6    Plaintiff’s symptom testimony because she was “responsive to treatment” is
7    not supported by substantial evidence.
8         b. Daily Activities
9         The ALJ recognized that Plaintiff does have severe impairments, but
10   found that “they do not appear to significantly limit her daily functional
11   abilities.” (AR at 29). He noted that Plaintiff does laundry, “operates her
12   own motor vehicle for transportation,” maintains her own hygiene, handles
13   finances apropriately, goes out to socialize, takes trips to visit friends or go on
14   vacation, walks regularly, and has even applied for work in the past. (AR at
15   29-30).
16        There are “two grounds for using daily activities to form the basis of an
17   adverse credibility determination:” (1) where the plaintiff’s testimony
18   contradicts her activities of daily living; and (2) where the activities of daily
19   living meet “the threshold for transferable work skills.” Orn v. Astrue, 495
20   F.3d 625, 639 (9th Cir. 2007). The ALJ “must make specific findings relating
21   to [the daily] activities and their transferability [to work skills] to conclude
22   that a claimant’s daily activities warrant an adverse credibility
23   determination.” Orn, 495 F.3d at 639 (internal quotation marks and citation
24   omitted).
25        The Ninth Circuit has cautioned that a plaintiff need not be “utterly
26   incapacitated” to be disabled. Fair, 885 F.2d at 603. “[T]he mere fact that a
27   plaintiff has carried on certain daily activities, such as grocery shopping,

                                             17
                                                                       20cv1029-MMA-MDD
 Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1440 Page 18 of 20



1    driving a car, or limited walking for exercise, does not in any way detract
2    from her credibility as to her overall disability.” Vertigan v. Halter, 260 F.3d
3    1044, 1050 (9th Cir. 2001). Some activities, such as walking, are “not
4    necessarily transferable to the work setting with regard to the impact of
5    pain” because a plaintiff “may do these activities despite pain for therapeutic
6    reasons.” Id. “[T]hat does not mean she could concentrate on work despite
7    the pain or could engage in similar activity for a longer period given the pain
8    involved.” Id.
9         The ALJ did not make any precise finding that any of Plaintiff’s specific
10   activities were not commensurate with her symptom testimony and did not
11   make any finding that her activities of daily living were transferable to a
12   work setting. In any event, many of the activities Plaintiff reported—
13   socializing, shopping, caring for herself, and walking for treatment—do not
14   “meet the threshold for transferable work skills,” and are not probative of
15   Plaintiff’s disability status. See Orn, 495 F.3d at 639. Therefore, the ALJ
16   was required to demonstrate that Plaintiff’s activities contradicted her other
17   testimony to rely on her daily activities as a basis to not fully credit her
18   testimony.
19        Plaintiff testified “that she has difficulty reading” yet, reported to her
20   therapist in August of 2018 that she was reading the Little House on the
21   Prairie series and belongs to a book club. (AR at 29-30). Beyond that, the
22   ALJ does not specifically identify statements contradictory to Plaintiff’s
23   activities of daily living. (Id.). The Court finds that having “difficulty
24   reading” and reading or participating in a book club are not mutually
25   exclusive. Plaintiff can participate in a book club and read books despite
26   having a difficult time focusing on them. This inconsistency between
27   Plaintiff’s testimony and the objective medical records is not a clear and

                                             18
                                                                       20cv1029-MMA-MDD
 Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1441 Page 19 of 20



1    convincing reason to reject her testimony.
2         Accordingly, the ALJ’s reliance on Plaintiff’s activities of daily living are
3    not clear and convincing reasons to discount her symptom statements.
4         c.    Remand for Further Proceedings
5         The law is well established that the decision whether to remand for
6    further proceedings or simply to award benefits is within the discretion of the
7    Court. See, e.g., Salvador v. Sullivan, 917 F.2d 13, 15 (9th Cir. 1990);
8    McCallister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989); Lewin v.
9    Schweiker, 654 F.2d 631, 635 (9th Cir. 1981). Remand for further
10   proceedings is warranted where additional administrative proceedings could
11   remedy defects in the decision. See, e.g., Kail v. Heckler, 722 F.2d 1496, 1497
12   (9th Cir. 1984); Lewin, 654 F.2d at 635. When error exists in an
13   administrative determination, “the proper course, except in rare
14   circumstances, is to remand to the agency for additional investigation or
15   exploration.” INS v. Ventura, 537 U.S. 12, 16 (2002) (citations and quotation
16   marks omitted); Moisa v. Barnhart, 367 F.3d 882, 886 (9th Cir. 2004).
17   Accordingly, the Court recommends the case be remanded for further
18   administrative action consistent with the findings presented herein.
19   III. CONCLUSION
20        Based on the foregoing, the Court RECOMMENDS that the District
21   Court GRANT Plaintiff’s Merits Brief and REMAND this case for further
22   proceedings consistent with the findings presented herein. This Report and
23   Recommendation of the undersigned Magistrate Judge is submitted to the
24   United States District Judge assigned to this case, pursuant to the provisions
25   of 28 U.S.C. § 636(b)(1) and Local Civil Rule 72.1(c) of the United States
26   District Court for the Southern District of California.
27        IT IS HEREBY ORDERED that any written objection to this report

                                            19
                                                                      20cv1029-MMA-MDD
 Case 3:20-cv-01029-MMA-MDD Document 17 Filed 03/10/21 PageID.1442 Page 20 of 20



1    must be filed with the court and served on all parties no later than March
2    25, 2021. The document should be captioned “Objections to Report and
3    Recommendations.”
4         IT IS FURTHER ORDERED that any reply to the objections shall be
5    filed with the Court and served on all parties no later than April 1, 2021.
6    The parties are advised that failure to file objections within the specified time
7    may waive the right to raise those objections on appeal of the Court’s order.
8    Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
9         IT IS SO ORDERED.
10   Dated: March 10, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            20
                                                                     20cv1029-MMA-MDD
